Citation Nr: 0319355	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  02-07 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of zero 
percent for high frequency hearing loss.

ATTORNEY FOR THE BOARD

N.N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1989.         

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated February 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  

The Board notes that in a March 2003 statement, the veteran 
revoked Disabled American Veteran's authority to act on his 
behalf.  38 C.F.R. § 20.607 (2002).


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  The Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002) redefined VA's duty 
to assist a veteran in the development of a claim.  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  Except as specifically 
noted, the new regulations are effective November 9, 2000.  

The Board finds that clarification is needed in order to 
determine whether the veteran reported to the VA audiometric 
examination.

In the present case, the veteran contends that he underwent a 
VA audiometric examination on October 31, 2001.  This 
examination report is not associated with the claims folder.  
Review of the record reveals that in an October 26, 2001 
letter, the veteran was notified that his VA audiometric 
examination was scheduled for November 6, 2001.  In a 
December 2001 letter, the VA was informed that the veteran 
did not appear for the scheduled appointment on November 6, 
2001.  The Board notes that the veteran did appear for the VA 
general examination scheduled for November 6, 2001.  In the 
April 2002 statement of the case, the RO indicated that the 
veteran failed to report to the audiometric examination.  The 
veteran was told that the RO would attempt to obtain the 
October 2001 examination report, and if they were 
unsuccessful, another examination would be scheduled.  The 
report was not obtained, but another examination was not 
scheduled.

The Board finds that clarification is needed to determine if 
the veteran actually underwent a VA audiometric examination.  
The RO should make another attempt to obtain the October 31, 
2001 QTC audiometric examination report.  If this report 
cannot be located, the RO should schedule the veteran for 
another VA audiometric examination.

Accordingly, this matter is remanded to the RO for the 
following action: 

1.  The RO should make an attempt to 
obtain and associate with the claims 
folder the October 31, 2001 VA 
audiometric examination report.  If the 
October 31, 2001 VA audiometric 
examination report cannot be located, the 
veteran should be afforded a VA 
audiometric examination to determine the 
current severity of the hearing loss.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The RO should 
notify the veteran of 38 C.F.R. § 3.655, 
Failure to report for VA examination.

2.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue of entitlement to initial 
disability rating in excess of zero 
percent for high frequency hearing loss.  
If all the desired benefits are not 
granted, an appropriate Supplemental 
Statement of the Case should be furnished 
to the veteran.  He should be afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




